Citation Nr: 1813029	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  16-35 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for a dental disability, including loss of teeth due to gum disease and gum surgeries.

2. Service connection for Diabetes Mellitus type II (DM).

3. Service connection for right lower extremity peripheral neuropathy, including as secondary to DM.

4. Service connection for left lower extremity peripheral neuropathy, including as secondary to DM.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1958 to July 1961.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

The record before the Board consists solely of electronic records within Virtual VA/Legacy Content Manager and the Veterans Benefits Management System (VBMS). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. The Veteran's dental disability, including loss of teeth is due to periodontal disease and is not the result of trauma, or disease such as osteomyelitis. 

2. Periodontal disease with tooth loss is not considered a disability for VA compensation purposes.

3. The Veteran's diabetes had its onset many years after separation from service and is not etiologically related to the Veteran's service.

4. The Veteran's bilateral lower extremity peripheral neuropathy had its onset many years after separation from service and is not etiologically related to the Veteran's service or a service-connected disability.


CONCLUSIONS OF LAW

1. As periodontal disease with tooth loss may not be service-connected for VA compensation purposes, the dental claim on appeal must be denied.  38 U.S.C §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.381, 4.150, Diagnostic Code (DC) 9913, 17.161 (2017).

2. The criteria for service connection for DM have not been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

3. The criteria for service connection for bilateral lower extremity peripheral neuropathy, including as secondary to DM, have not been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service. 38 U.S.C. § 1113 (b) (2012); 38 C.F.R. § 3.303(d). 

Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition (e.g., diabetes mellitus and peripheral neuropathy) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases (e.g., diabetes mellitus and peripheral neuropathy) may be also presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a).

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.  38 C.F.R. § 3.310.

Service connection will be granted for a dental disease or injury of individual teeth and the investing tissue, shown by the evidence to have been incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.381(a).  However, replaceable missing teeth, treatable carious teeth, dental or alveolar abscesses, and periodontal disease are not compensable disabilities, but may be considered service-connected solely for the purpose of determining entitlement to VA outpatient dental treatment.  38 C.F.R. § 3.381.

Service connection for compensation purposes can only be established for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if due to loss of substance of the body of the maxilla or mandible.  See Simmington v. West, 11 Vet. App. 41 (1998).  For loss of teeth, bone loss through trauma or disease such as to osteomyelitis must be shown.  The loss of the alveolar process as a result of periodontal disease is not considered disabling.  See 38 C.F.R. § 4.150, Note to Diagnostic Code 9913.

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the VA Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

Service Connection for Dental Disability

The Veteran has applied for service connection for compensation due to his periodontal disease and resulting surgeries.  The Veteran contends that his gum disease is a result of the drinking water in Germany, and that he had dental issues while in Germany and ever since.  In support of his assertion, the Veteran submitted a letter from his dentist (September 2015) which stated that the Veteran had been his patient for 38 years, and had advanced periodontal disease throughout his mouth from the beginning of his treatment.  [The Veteran's service ended in 1961, over 54 years before the dentist's statement].  The dentist concluded that the "drinking water in Germany and its bacterial content was a significant factor in causing this periodontal infection."

Be that as it may, as noted above, the regulations for compensation for loss of teeth exclude periodontal disease from the list of dental conditions for which compensation can be granted.  The Veteran has never asserted and the evidence does not show that his loss of teeth was due to any trauma, either to his teeth or to his jaw, or due to a disease like osteomyelitis.  He has steadfastly maintained that his loss of teeth is due to his periodontal disease as a result of bacteria in the drinking water.  Indeed, there is no evidence in the record of any trauma to the Veteran's teeth or jaw; his dental records include only notations for the treatment of several caries.  Consequently, the Veteran's gum disease and resulting loss of teeth is not compensable under 38 C.F.R. § 4.150, DC 9900-9916.  Accordingly, the Veteran's claim for service connection for a dental disorder must be denied.

Moreover, because the periodontal disease claim is being denied as a matter of law, no further development of the claim is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (deficiency of VCAA notice is not prejudicial when a benefit could not be awarded as a matter of law); Manning v. Principi, 16 Vet. App. 534   (2002) (holding that the Veterans Claims Assistance Act (VCAA) has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter); Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law); Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where the operation of law is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).

Therefore, as service connection for a dental disability, to include gum disease and gum surgeries, for compensation purposes, is not legally permitted, this claim must be denied as a matter of law.  Sabonis, 6 Vet. App. at 426.


Service Connection for DM

The Veteran asserts that his current diagnosis of diabetes is due to "the sugar content of food items provided for me while in the Army which led to my problem with diabetes."  He further asserts that he has had DM "since the early 70's."  See Substantive Appeal, July 2016. 

The Board notes that the Veteran separated from the Army in July 1961.  His service treatment records (STR) and his separation physical contain no diagnosis and no symptomology notations for DM.  Examination of the endocrine system at service separation was normal, and albumin urinalysis was negative.  The Veteran selected "no" to the question asking if he had ever had sugar or albumin in urine.

The Veteran first filed a claim for compensation in February 2001 for arthritis in his left elbow, due to an injury incurred in service.  The Veteran did not claim service connection for DM, or peripheral neuropathy as a result of DM, at that time.  In August 2015, 54 years after his separation from the service, the Veteran submitted a claim for service connection for DM and bilateral lower extremity peripheral neuropathy, secondary to his DM.

The Board notes that in an April 2001 VA General Medical Examination, the examiner noted that the Veteran "has had diabetes mellitus for 20 years," which would give an initial diagnosis of DM in 1981, at the earliest.  As the Veteran separated from the service in 1961, there remains a twenty year time period without a diagnosis and without symptomology of DM.  Even using the Veteran's recollection of the onset of his DM as occurring in the early 1970s, there is a ten year period of time after service without a diagnosis of, or treatment for, DM.

The United States Court of Appeals for Veterans Claims (Court) has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that Veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition).  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of DM complaints, symptoms, or findings for many years between the Veteran's military service and the earliest evidence of DM, is itself another piece of evidence which tends to show that the Veteran's DM did not have its onset in service.

Furthermore, as the evidence does not show that the Veteran had DM manifest to a degree of 10 percent or more within one year of discharge, the Board finds that service connection on a presumptive basis is not warranted.  Similarly, the Board also finds that the evidence does not establish a continuity of symptomatology and therefore a nexus under Walker (recognizing that DM is a chronic disease under 38 C.F.R. § 3.309) is not applicable.  As already noted above, the Veteran's separation examination showed no complaints or diagnosis of DM.  Additionally, the Veteran has not reported having a continuity of symptomatology.  The contemporaneous evidence of record at the time of the Veteran's separation from service and the Veteran's statements indicating that he has had diabetes since the early 1970's (10 years after service) does not support a finding of continuity of symptomatology.

The overall evidence of record weighs against a finding of DM being associated with the Veteran's active duty.  The Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for DM.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for DM is not warranted.  See 38 U.S.C. § 5107 (2012).

Bilateral Lower Extremity Peripheral Neuropathy

Turning to the Veteran's claim for bilateral lower extremity peripheral neuropathy, the Board observes that the Veteran stated that this disability is secondary to his DM.  See initial claim, August 2015.  However, the Board notes that in his Substantive Appeal (July 2016), in addition to relating his foot problems to diabetes, the Veteran wrote that he, "think[s] that my problems with my feet was caused by the type of boots issued to me and all the kicking we had to do while in training, and afterward," which arguably raises a claim for direct service connection.

As stated above, a successful claim for secondary service connection requires evidence of a service-connected disability.  In this instance, there is no service-connected disability, as the Veteran's DM is not service-connected.  Therefore, the required elements for secondary service connection are not met.  Accordingly, service connection for bilateral lower extremity peripheral neuropathy, secondary to DM, is not warranted.

Applying a direct service connection analysis to the Veteran's claim for his feet, the Board initially notes that his service separation examination noted pes planus ("PP") of the feet; however the only current diagnosis the Veteran has regarding his feet is bilateral lower extremity peripheral neuropathy.  Without a diagnosis for a foot disability during the appeal, apart from the peripheral neuropathy, there is no current diagnosis upon which to grant service-connection.  To the extent that there is any suggestion in the record that peripheral neuropathy is not due to DM, there is nothing in the record which indicates that peripheral neuropathy in either lower extremity manifested to a compensable degree within one year of service; that the Veteran has experienced peripheral neuropathy symptomatology continuously since service, or that peripheral neuropathy is otherwise related to service.  Accordingly, the elements required for direct service connection are not satisfied.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Duties to Assist

On a procedural note, the Board observes that treatment records were associated with the Veteran's file subsequent to the Statement of the Case (SOC), June 2016.  However, as these records contain only current notations of ongoing treatment, they are not probative or pertinent as to the Veteran's claims for service connection, that is, whether the Veteran's disabilities began in, or were related to his service.  Consequently, the Board finds that a remand for a Supplemental Statement of the Case is not necessary.  38 C.F.R. § 21.1304.

As a final matter, the Board notes that a VA examination is not required in this instance.  In this claim, the sole evidence of a link between the Veteran's current diagnoses of DM and his feet disability with his military service, has been the Veteran's own assertions that he developed DM as a result of sugary foods provided him while in the Army, and that his feet disabilities are either the result of his DM, or due to the Army-issued boots and his military training  Under current case law, such bare assertions, standing alone, do not suffice to trigger the duty to obtain a VA examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) ("Since all Veterans could make such a statement, this theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations as a matter of course in virtually every Veteran's disability case.  If Congress had intended that requirement, presumably it would have explicitly so provided.").



ORDER

Service connection for a dental disability, to include loss of teeth due to gum disease and gum surgeries, is denied.

Service connection for Diabetes Mellitus type II (DM) is denied.

Service connection for right lower extremity peripheral neuropathy, including as secondary to DM, is denied.

Service connection for left lower extremity peripheral neuropathy, including as secondary to DM, is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


